DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 8, first two paragraphs, filed 26 October 2021, with respect to amended claims 1, 12, and 19 have been fully considered and are persuasive.  Therefore, the rejections of claim 1, 12, and 19 have been withdrawn.

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a portable communication device, the device comprising a processor coupled to one or more miniature sensors and configured to provide an enhanced position detection accuracy within the location by determining a sensor signal transition, wherein the location comprises a building, when considered in combination with the other limitations as recited in the claim.
In particular, after further search and consideration of the pending claims following the 26 October 2021 reply filed by Applicant, newly discovered reference, Reeder US Pat 9,182,751 B1 (hereafter Reeder), considered to be the closest available prior art, still does not disclose or fairly suggest to the skilled artisan the features of Applicant’s claimed invention. Regarding 
As to claim 12: The claim is drawn to a device comprising one or more miniature sensors, a processor, and identifying a signal indicative of a position transition within the location, and recites the same allowable features of claim 1 above and is not repeated herein for brevity.
As to claim 19: The claim is drawn to a system comprising a portable communication device, one or more sensors integrated with the portable communication device, a processor, and determining a sensor signal transition when at least one of the one or more miniature sensors is moved within the location, and recites the same allowable features of claims 1 and 12 above and is not repeated herein for brevity.
claims 2-11, 13-18, and 20-21: Each of said claims depends ultimately from one of claims 1, 12, or 19 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JOHN M ROYSTON/Examiner, Art Unit 2856           

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856